DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
101 rejection has been withdrawn based on the submitted amendment. Tracking location by GPS/WI-fi/cellular activity in response to obtaining permission provides a practical application/significantly more.

Allowable Subject Matter
Claims 1-20 are allowed. Regarding claim 1, the prior art of record fails to disclose obtaining a location of the user by obtaining Global Positioning System (GPS) data, WI-FI activity, and cellular activity of the one or more user devices of the user over a period of time to generate location information; determining a schedule of the user based on the location information; and determining a probability of success in delivering the order to the user based on the estimated scheduled delivery and the user profile and providing delivery recommendation options to the user during a checkout process…when the probability of success is below a threshold. Claims 8 and 15 contain analogous features. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A MITCHELL whose telephone number is (571)270-3117. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/NATHAN A MITCHELL/Primary Examiner, Art Unit 3687